Citation Nr: 1745099	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  13-08 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include as due to herbicide agent exposure.

2.  Entitlement to service connection for multiple myeloma, to include as due to herbicide agent exposure.

3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with major depressive disorder.


WITNESS AT HEARING ON APPEAL

The Veteran



ORDER

The appeal of entitlement to an initial rating in excess of 30 percent for PTSD with major depressive disorder is dismissed.


FINDING OF FACT

In May 2017, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appellate review the appeal of his claim for an initial rating in excess of 30 percent for PTSD with major depressive disorder.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the claim for an initial rating in excess of 30 percent for PTSD with major depressive disorder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran had active military service from May 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the VA Regional Office (RO) in Roanoke, Virginia.

In November 2016, the case was remanded to afford the Veteran his requested hearing.  In May 2017, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing has been associated with the claims file. 

During this appeal, the Veteran was previously represented by The American Legion.  However, in May 2017 he submitted a new power of attorney in favor of the Virginia Department of Veterans Services.  Accordingly, the Virginia Department of Veterans Services is the Veteran's current representative.  

The issues of service connection for a skin disorder and multiple myeloma being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

As the Board is dismissing the withdrawn initial rating claim and is remanding the remaining claims, it need not address VA's duties to notify and assist.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal of the issue of an initial rating in excess of 30 percent for PTSD with major depressive disorder.  See May 2017 Hearing Transcript (T.) at 2.  Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue of an initial rating in excess of 30 percent for PTSD with major depressive disorder, and it is dismissed.


REMAND

A remand is necessary for the remaining issues.  Treatment records have shown cherry hemangiomas, skin tags, and seborrheic dermatitis.  See, e.g., September 2011 medicine student note.  At his hearing, the Veteran testified that he believed he had a skin disorder over his entire body and multiple myeloma on his forehead related to herbicide agents.  T. at 7-8.  The Veteran's exposure to herbicide agents has been conceded.  The Veteran has not yet been afforded a VA examination to determine the diagnosis and etiology of any skin disorder and multiple myeloma.  In light of confirmed exposure to herbicide agents; treatment records show skin diagnoses; and the Veteran's testimony, the Board concludes that a VA examination would be beneficial.  Therefore, a remand is necessary to provide the Veteran with a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that he may have received from the Richmond, Virginia VA Medical Center and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Accord the Veteran appropriate VA examinations to determine the nature and etiology of any diagnosed skin disorder and multiple myeloma.  The Veteran's claims file, including a copy of this remand, must be made available to the examiners for review in connection with the examinations  

The examiners are requested to review the record and offer an opinion as to whether it is at least as likely as not (a probability of approximately 50 percent or greater) that any diagnosed skin disorder and multiple myeloma had their onset in service or are related to the Veteran's service, to include his exposure to herbicide agents.  A complete rationale should be given for all opinions and conclusions expressed.  
3.  Then, after ensuring that the requested examinations comply with the remand specifications, and after any further development deemed necessary, readjudicate the Veteran's claims.  If any benefit remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Barstow, Counsel

Copy mailed to:  Virginia Department of Veterans Services


Department of Veterans Affairs


